

Exhibit 10.3
FIRST AMENDMENT TO LEASE
(Omnicell, Inc. - 735 Sycamore Drive, Milpitas, CA 95035)


THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into as of ___May
10, 2017__ (“First Amendment Effective Date”), by and between SYCAMORE DRIVE
HOLDINGS, LLC, a California limited liability company (“Landlord”), and
OMNICELL, INC., a Delaware corporation (“Tenant” or “Omnicell”). Landlord and
Tenant are collectively referred to herein as the “Parties”, and individually,
as a “Party”.
RECITALS
This First Amendment is based upon the following facts, understandings and
intentions of the Parties:
A.Landlord owns that certain building located at 715-735 Sycamore Drive, in
Milpitas, California 95035, which contains approximately 90,254 rentable square
feet (the “715-735 Building”).
B.Landlord and Tenant entered into that certain Lease, dated as of March 16,
2012 (“Original Lease”), for that certain portion of the 715-735 Building
commonly known as 735 Sycamore Drive, consisting of approximately 46,307
rentable square feet, and more particularly described in the Original Lease as
the “Premises”.
C.The Original Lease, together with this First Amendment, are referred to herein
collectively as the “Lease”.
D.The initial term of the Lease (“Initial Term”) will expire on October 4, 2017.
Tenant has the right to extend the Term of the Lease for one (1) five (5) year
Extension Term, as more particularly provided in Rider No. 1 to Lease, dated
March 16, 2012 (“Rider No. 1”), which is an integral part of the Lease. Rider
No.1 requires Tenant to exercise the Extension Option for the Extension Term by
giving Landlord the Option Notice not earlier than nine (9) months, and not
later than six (6) months, before the Expiration Date (“Extension Option
Exercise Window”).
E.Landlord and Tenant now desire to amend the Lease to extend the Initial Term,
among other things, all as more particularly described in the terms and
conditions hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.DEFINITIONS. All initially-capitalized terms not otherwise defined herein
shall have the same meanings utilized in the Lease.
2.    AMENDMENT TO LEASE. Except to the extent expressly amended by this First
Amendment, all of the terms and conditions of the Lease, including without
limitation Rider No.1, remain unmodified and in full force and effect.


-1

--------------------------------------------------------------------------------




3.    EXTENSION OF INITIAL TERM.
3.1    Initial Term Extension. The Initial Term is hereby extended for a period
of seven (7) years, commencing on October 5, 2017, and expiring on October 4,
2024 (“Initial Term Extension”). Any references in the Lease to the “Expiration
Date” shall mean and refer to October 4, 2024.
3.2    Extension Option Exercise Window. The Parties acknowledge and agree that
the Extension Option Exercise Window shall commence on January 5, 2024, and
expire on April 4, 2024.
4.    BASE RENT DURING INITIAL TERM EXTENSION. During the Initial Term
Extension, Tenant shall pay Base Rent for the Premises in accordance with the
following schedule, and otherwise in accordance with the Original Lease.
Initial Term Extension Year


Dates
Base Rent
per rentable sf
Base Rent
per year
Base Rent
per month
1
Oct. 5, 2017 to
Oct. 4, 2018


$0.80
$444,547.20
$37,045.60
2
Oct. 5, 2018 to
Oct. 4, 2019


$0.82
$453,438.12
$37,786.51
3
Oct. 5, 2019 to
Oct. 4, 2020
$0.83
$462,506.88
$38,542.24
4
Oct. 5, 2020 to
Oct. 4, 2021


$0.85
$471,757.08
$39,313.09
5
Oct. 5, 2021 to
Oct. 4, 2022


$0.87
$481,192.20
$40,099.35
6
Oct. 5, 2022 to
Oct. 4, 2023


$0.88
$490,816.08
$40,901.34
7
Oct. 5, 2023 to
Oct. 5, 2024


$0.90
$500,632.32
$41,719.36



During the Initial Term Extension (and the Extension Term, if exercised in
accordance with Rider No.1 and this First Amendment), Tenant shall continue to
pay additional rent, including without limitation, Tenant’s Percentage Share of
Operating Expenses and Property Taxes, in accordance with the Lease.


-2

--------------------------------------------------------------------------------




5.    BASE RENT DURING EXTENSION TERM. Base Rent during the Extension Term shall
be Market Rent, as defined in Rider No. 1, to be determined in accordance with
the Rider No. 1.
6.    MAINTENANCE COST EXCLUDED ITEMS. Although the Lease is a “triple net”
lease, the Parties acknowledge and agree that, notwithstanding anything to the
contrary set forth in the Lease, including without limitation Sections 5, 11, or
A(2) of Exhibit B of the Original Lease, from and after October 5, 2017, and
during the remainder of the Lease Term:
(i)    Neither “Maintenance Costs” nor “Operating Expenses” (each as defined in
Section A of Exhibit B to the Original Lease) shall include any capitalized or
non-capitalized costs incurred by or on behalf of Landlord relating to
Landlord’s obligations under the Lease with respect to maintenance, repair, and
replacement of (a) HVAC equipment, (b) the roof of the 715-735 Building or roof
membrane, and/or (c) striping, resurfacing, or repaving of the Parking Facility
surfaces (collectively, “Maintenance Cost Excluded Items”); and
(ii)    Tenant shall have no further obligation to share in, or pay or reimburse
Landlord for, any costs incurred by Landlord for any Maintenance Cost Excluded
Items.
7.    INSTALLATION OF DOCK LEVELER. Landlord, at no cost to Tenant, shall cause
a dock leveler plate to be installed in the location at the rear of the 715-735
Building commonly known among the Parties as “Dock #20” (“Dock Leveler”), in
accordance with the plans and specifications attached hereto as Exhibit A (“Dock
Leveler Plans”), no later than ninety (90) days after the First Amendment
Effective Date.
The Dock Leveler shall be deemed to be part of the Premises, and shall be the
property of Landlord, provided, however, that during the Term of the Lease,
Tenant shall cause the Dock Leveler to be maintained and repaired (and replaced,
if necessary), in good order and operating condition, ordinary wear and tear
excepted.
8.    INTENTIONALLY OMITTED.


9.    CONDITION OF PREMISES. Subject to Landlord’s obligation to cause
installation of the Dock Leveler in accordance with Section 7, Tenant
acknowledges and agrees that Tenant is currently in possession of the current
Premises pursuant to the Lease and has accepted the Premises in its existing
“AS-IS” condition.


10.    NO DEFAULT. Each Party agrees that no default on the part of the other
Party exists in the performance of the terms, covenants, and conditions set
forth in the Lease which are required to be performed on the part of such Party
as of the First Amendment Effective Date.


11.    UPDATED ADDRESS FOR NOTICES TO LANDLORD. The “ADDRESS OF LANDLORD”, set
forth in the Basic Lease Provisions of the Original Lease is hereby deleted in
its entirety, and is replaced with the address set forth in this Section 11
below. Pursuant to Section 24 of the Original Lease, the Parties acknowledge
that the address for notices to Landlord is:


-3

--------------------------------------------------------------------------------




Sycamore Drive Holdings, LLC
c/o Nearon Enterprises
Attn.: President and CFO
101 Ygnacio Valley Road, Suite 450
Walnut Creek, CA 94596
Phone: (925) 743-3300
Fax: (925)743-3303


12.    BROKERS. Tenant represents and warrants to Landlord that Tenant has had
no dealings with any broker, finder, or similar person who is or might be
entitled to a commission or other fee in connection with the execution of this
First Amendment, except for Kenneth Ward of CoreStrategy Corporation (“Tenant’s
Broker”). Landlord represents and warrants to Tenant that Landlord has had no
dealings with any broker, finder, or similar person who is or might be entitled
to a commission or other fee in connection with the execution of this First
Amendment, except for Tenant’s Broker. Landlord shall pay the commission due
Tenant’s Broker pursuant to a separate agreement. Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all claims and damages and
for any and all costs and expenses (including reasonable attorneys’ fees and
costs) resulting from claims that may be asserted against Landlord by any
broker, agent or finder not disclosed herein. Landlord shall indemnify, defend
and hold Tenant harmless from and against any and all claims and damages and for
any and all costs and expenses (including reasonable attorneys’ fees and costs)
resulting from claims that may be asserted against Tenant by any broker, agent
or finder not disclosed herein.
13.    SEVERABILITY. If any term or provision of this First Amendment shall, to
any extent, be determined by statute or by a court of competent jurisdiction to
be invalid or unenforceable, the remainder of this First Amendment shall not be
affected thereby, and each term and provision of this First Amendment shall be
valid and enforceable to the fullest extent permitted by law.
14.    COUNTERPARTS. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[this space intentionally left blank – signature page(s) follow]








-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment as of
the First Amendment Effective Date.
“TENANT”
“LANDLORD”


OMNICELL, INC,
a Delaware corporation


By: ___/s/ Joe Spears__________________


Name: _Joe Spears____________________
 
Title: _VP, Finance and Corp. Controller___


SYCAMORE DRIVE HOLDINGS, LLC,
a California limited liability company


By: Nearon Mission Pointe Holdings II, LLC,
       a Delaware limited liability company


       By: Nearon Enterprises,
              a California corporation
       Its: Managing Member
              By: __/s/ Anthony Perino________ 
            Anthony Perino
              Its: President







-5

--------------------------------------------------------------------------------





EXHIBIT A
TO FIRST AMENDMENT TO LEASE


Dock Leveler Plans


[attached]


-6